NOT FOR PUBLICATION

                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
                          CAMDEN VICINAGE
____________________________________

MICHAEL E. HAYES,             : THE HONORABLE RENÉE MARIE BUMB
                              :
                              :
                              :    Civ. No. 17-13364 (RMB)
               Petitioner     :
     v.                       :
                              :         OPINION
                              :
THE ATTORNEY GENERAL          :
OF THE STATE OF NEW JERSEY,   :
                              :
               Respondent     :
______________________________:

BUMB, District Judge

     On    December        20,   2017,     Petitioner     Michael       E.   Hayes,

incarcerated in South Woods State Prison in Bridgeton, New Jersey,

filed this petition for writ of habeas corpus under 28 U.S.C. §

2254. (ECF No. 1). Petitioner submitted an amended petition on

September 10, 2018 after the original petition was dismissed under

Habeas    Rule   2   for    failure   to   state   a    claim.   (ECF    No.   12).

Respondent State of New Jersey answered on March 28, 2019. (ECF

No. 1616). Mail sent to Petitioner was returned as undeliverable

on August 19, 2019. (ECF No. 20). Petitioner did not advise the

Court of his new address.

I. DISCUSSION

     Local Civil Rule 10.1(a) provides, in relevant part:
          [U]nrepresented parties must advise the Court of
          any change in their . . . address within seven days
          of being apprised of such change by filing a notice
          of such change with the Clerk. Failure to file a
          notice of change may result in the imposition of
          sanctions by the Court.

     Dismissing a Plaintiff’s complaint without prejudice is an

appropriate remedy for noncompliance with this rule. See Archie v.

Dep’t of Corr., No. 12-2466 (RBK/JS), 2015 WL 333299, at *1 (D.N.J.

Jan. 23, 2015) (collecting cases).

     Mail sent to Petitioner’s last known address was returned. To

date, Petitioner has not informed the Court of his new address.

II. CONCLUSION

     The Court will dismiss this case without prejudice pursuant

to Local Rule 10.1. An appropriate order follows.



Dated: August 26, 2019

                              s/Renée Marie Bumb
                              RENÉE MARIE BUMB
                              UNITED STATES DISTRICT JUDGE




                                 2
